— Judgment unanimously modified on the law and facts by increasing the amount of the award to $5,000 and interest, and as modified affirmed, without costs of this appeal to either party. New findings of fact made. Memorandum: We find from the record that the findings of liability upon the part of the State of New York were justified but that considering the extent of the injuries the amount of the award was inadequate and we increase the amount of the award to $5,000. (Resubmission of appeal from judgment of Court of Claims awarding claimant the sum of $3,800 and interest.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.